ORDER
PER CURIAM:
Appellant Tywan Johnson appeals from his conviction after a jury trial in the Circuit Court of Boone County for forcible sodomy under § 566.060, RSMo 2000 (Count I), armed criminal action under § 571.015 (Count II), and resisting arrest under § 575.150 (Count III), arguing that the trial court committed plain error by permitting a law enforcement officer to purportedly testify as to the credibility of the complaining witness. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 30.25(b).